McCulloch:, C. J., (dissenting). I am entirely in accord with the view expressed by the majority that a member of the General Assembly is not exempt from service of civil process. There has never existed, either in England or in America, any declared public policy in favor of such exemption, which is confined to exemption from arrest. Our statute follows the common law in that respect. Crawford & Moses’ Digest, § 429 et seq. But that is not the real question presented for decision in this case. The question is: Can a member of the General Assembly be sued in the courts of the county in which the capital city is located, and jurisdiction of his person obtained by service of process while he is attending a session of the Legislature away from the county of his residence? In other words, can the presence of a' member of the General Assembly in attendance on a session be taken advantage of to obtain jurisdiction of his person? My answer is in the negative. By the overwhelming weight of authority a suitor or witness in judicial proceedings cannot, while in attendance on such proceeding's outside of the county of his residence, be sued in another action and jurisdiction over him obtained. Our court is thoroughly committed to that doctrine. Powers v. Arkadelphia Lumber Co., 61 Ark. 504. In fact, our statute expressly affords such immunity to witnesses (Crawford & Moses’ Digest, § 4171). But in the case just cited this court extended the rule to suitors as well as to witnesses on the ground of public policy. Chief Justice Bunn, in delivering the opinion of the court, declared that a sound public policy was the basis of the rule announced, and he quoted as follows from the Supreme Court of Ohio in Andrews v. Lembeck, 46 Ohio St. 38: “The question is one which profoundly concerns the free and unhampered administration of justice in the courts. That suitors should feel free and safe at all times to attend within any jurisdiction outside of their own judicial proceedings in which they are concerned and which require their presence, without incurring the liability of being picked up and held to answer to some other adverse judicial proceedings against them, is so far a rule of public policy that it has received almost universal recognition wherever the common law is known and administered.” This court further said in that case that “the principle is not only assured while one is attending upon strictly judicial proceedings, but upon any tribunal whose business has reference to or is intended to affect judicial proceedings.” Judge Works, in his treatise on Jurisdiction of Courts, said that “the immunity does not depend on statutes, but on public policy. ’ ’ Now, such being the rule of public policy with respect to attendance on judicial proceedings, why does it not with equal force and reason apply to attendance on legislative sessions — a coordinate branch of government? Is it not equally important, on grounds of public policy, that members of the General Assembly “should feel free and safe at all times to attend within any jurisdiction outside their own” upon sessions of the legislative body in which they are elected to represent their several constituencies ? It seems to me that there can be no higher privilege than that of freedom from abuse of judicial process to secure civil jurisdiction over a member of the General Assembly outside of tbe county of bis residence. It is a wrongful attempt to obtain jurisdiction and constitutes, in effect, abuse of process. No court, save one, bas, so far as I can ascertain, beld to the contrary (Berlet v. Weary, 67 Neb. 75), and tbe reasoning of that court does not appeal to me. Tbe Court of Appeals of Kentucky, in tbe case of Catlett v. Morton, 4 Litt. 122, held that members of tbe Legislature were not exempt from civil process in tbe county whele they attended the legislative session, but tbe decision was based entirely on the ground that members were not exempt from civil process. That court failed, as I think tbe majority of our court now fail, to note the difference between the question of exemption from process and the question of privilege from civil suit in a county outside of tbe county of tbe residence of tbe defendant. Our statutes (Crawford & Moses’ Digest, § 1176) provide that a transitory civil action may be brought “in any county in which tbe defendant or one of several defendants reside or is summoned;” but it must be implied, if we give heed to any rules of public policy, that tbe summons must be served in a county where the party voluntarily goes — not where be is called in tbe high concern of public duty. I am unable to escape tbe conviction that we ought to declare, out of consideration of sound public policy, that tbe presence of a member of tbe General Assembly at tbe capital of tbe !State, in attendance upon a legislative session, cannot be taken advantage of to acquire jurisdiction over him in a civil action away from tbe county of bis residence.